Title: Tobias Lear to Thomas Jefferson, 24 August 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] August 24th 1793

The President sends to the Secretary of State two letters which he has received from Baltimore, written by persons from St Domingo.
The President has no knowledge of the writer of the letter in English; but he wishes the Secretary of State to consider it, and if he thinks the circumstances therein mentioned deserve attention, the Secretary will communicate to the President such answer thereto as he may think proper to be given.
If in perusing the letter written in French, the Secretary meets any thing requiring the particular notice of the President, he will be so good as to point it out.
